 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     WILLIAM M. MCCLURE
 7
 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                       Case No. 6:19-mj-00076 JDP

12                            Plaintiff,              STIPULATION FOR DEFENDANT TO
                                                      APPEAR BY VIDEO TELECONFERENCE;
13    vs.                                             ORDER

14    WILLIAM M. MCCLURE,                             Date: December 17, 2019
                                                      Time: 10:00 a.m.
15                           Defendant.               Judge: Hon. Jeremy D. Peterson

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, William M. McClure, hereby stipulate and jointly move this Court to permit the
20   defendant to waive his right to be personally present at the initial appearance hearing on December
21   17, 2019, at 10:00 a.m., and instead appear by video conference from the United States District
22   Court in Grand Junction, Colorado. The parties make this request pursuant to Fed. R. Crim. P.
23   43(b)(2).
24             Mr. McClure resides in Telluride, Colorado. In early November 2019, he obtained new
25   employment. He does not currently own a car; however, he is prepared to travel to the nearest
26   courthouse in Grand Junction, Colorado using public transportation.
27             While Mr. McClure understands the importance of appearing in person, traveling to and
28   from Yosemite to attend the hearing is a financial hardship at this time and could jeopardize his

     ddA
       McClure/ Stipulation to Appear by Video         -1-
       Teleconference and Order
 1   employment. Mr. McClure requests the Court accept waiver of his right to be personally present

 2   at the proceedings on December 17, 2019.

 3                                               Respectfully submitted,

 4                                               BENJAMIN J. WAGNER
                                                 United States Attorney
 5
 6   Dated: December 10, 2019                    /s/ Susan St. Vincent
                                                 SUSAN ST. VINCENT
 7                                               Acting Legal Officer
                                                 National Park Service
 8                                               Yosemite National Park

 9
10   Dated: December 10, 2019                    HEATHER E. WILLIAMS
                                                 Federal Defender
11
12                                               /s/ Benjamin A. Gerson
                                                 BENJAMIN A. GERSON
13                                               Assistant Federal Defender
                                                 Attorney for Defendant
14                                               WILLIAM M. MCCLURE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       McClure/ Stipulation to Appear by Video     -2-
       Teleconference and Order
 1                                                 ORDER

 2             Good cause appearing, the above stipulation for defendant to appear via video

 3   teleconference in Case No. 6:19-mj-00076, is hereby accepted and adopted as the order of this

 4   court.

 5
 6   IT IS SO ORDERED.

 7
 8   Dated:         December 17, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       McClure/ Stipulation to Appear by Video        -3-
       Teleconference and Order
